PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/411,743
Filing Date: 14 May 2019
Appellant(s): WATANABE et al.



__________________
John M. Bird, Reg. No. 46,027
For Appellant


EXAMINER’S ANSWER









This is in response to the appeal brief filed September 16, 2021 appealing from the Office action mailed on April 6, 2021
(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 6, 2021 from
which the appeal is taken is being maintained by the examiner except for the grounds of
rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New
grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF
REJECTION.”

(2) Response to Arguments
Regarding claim 1, Appellant asserts (Page 7) that first the Examiner has not met the prima facie burden of obviousness, and that the Examiner’s statement is merely conclusory in nature, as the Examiner does not articulate any rationale as to why it would be obvious to a person of ordinary skill in the art to have a frequency of the second data lower than a frequency of the first data, especially after noting that Martin discloses that the first and second frequencies are preferably substantially equal to each other. 
The Examiner respectfully disagrees for the following reasons:
Jerot et al clearly discloses all the limitations of claim 1, except the limitation: “wherein a generation frequency of the second data is lower than a generation frequency of the first data”. However, In paragraphs 0070-0071, Martin discloses the automatic vehicle control apparatus comprising a first image sensor 22 positioned on a vehicle, able to capture a first global image of a first scene, including an area 44 in front of the vehicle, located in the first field of view 40, [i.e., first image data], where the first image sensor 22 is furthermore able to refresh the first global image at a first predetermined frequency; and a second image sensor 24 positioned on the vehicle, and is able to capture a second are preferably substantially equal to each other, (Par. 0072). 
Jerot et al and Martin are combinable because they are both concerned with controlling a vehicle. Using the Martin’s first and second image sensors in the Jerot’s optronic vision apparatus, represents a simple substitution of one well known element(s), (Jerot’s panoramic image sensor) with another well-known element(s), (Martin’s first and second image sensors), to produce predictable results of refreshing the first and second global images at a first and second predetermined frequency, (Martin, Par. 0070-0071), to thereby controlling the vehicle, (Martin, Par. 0016). Further, [KSR type finding; e.g., "the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
However, the combine teaching Jerot et al and Martin as whole however, does not expressly discloses that a generation frequency of the second data is lower than a generation frequency of the first data.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the frequency of the second data lower than the frequency of the first data. One of ordinary skill in the art, would have 

Appellant further asserts (Page 8) that the specification outlines the criticality of the limitation, specifically, the goal of Appellant’s invention is to utilize information acquired by a sensor mounted on a vehicle in a more efficient manner, (specification-as-filed at para. [0005]. One way of utilizing the system in a more efficient manner is to decrease the overall processing load “by reducing the generation frequency of the second data.” See specification-as-filed at para. [0023]. Appellant further asserts, (Pages 9-10) that Martin teaches away from disclosing “wherein a generation frequency of the second data is lower than a generation frequency of the first data,” as recited in claim 1.
However, the Examiner respectfully disagrees, because as mentioned above, Martin clearly discloses the first and second predetermined frequencies, which are not linked, (generated by different sensors), but are “preferably” made to substantially equal to each other to achieve a desirable effect in the result, (Martin, Par. 0070-0072). Thus, having them higher/lower to each other would have been obvious to do so without materially changing the functions of these frequencies, only the result may be different. Further, in response to appellant’s arguments that the specification outlines the criticality 
For the reasons stated above, the rejection of claim 1, and its dependent claims was proper. 

Regarding claim 2, claim 2 also recites “a generation frequency of the second data is lower than a generation frequency of the first data”. The above remarks with respect to claim 1 apply also to claim 2, and its depended t claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        

Conferees:
/VU LE/Supervisory Patent Examiner, Art Unit 2668

/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664           
                                                                                                                                                                                                                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.